FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OLUSEGUN OLUWOLE OSHILAJA,                       No. 10-72830

               Petitioner,                       Agency No. A097-364-379

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Olusegun Oluwole Oshilaja, a native and citizen of Nigeria, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Oshilaja’s motion to reopen

as untimely where Oshilaja filed the motion more than two years after the BIA’s

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to show materially

changed country conditions in Nigeria that would excuse the late filing, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004) (requiring circumstances to “have changed sufficiently that a petitioner who

previously did not have a legitimate claim for asylum now has a well-founded fear

of future persecution”).

      PETITION FOR REVIEW DENIED.




                                          2                                      10-72830